
	
		II
		Calendar No. 609
		111th CONGRESS
		2d Session
		H. R. 1612
		[Report No. 111–323]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 26 (legislative
			 day, March 25), 2010
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		To amend the Public Lands Corps Act of 1993
		  to expand the authorization of the Secretaries of Agriculture, Commerce, and
		  the Interior to provide service opportunities for young Americans; help restore
		  the nation’s natural, cultural, historic, archaeological, recreational and
		  scenic resources; train a new generation of public land managers and
		  enthusiasts; and promote the value of public service.
	
	
		1.Short titleThis Act may be cited as the
			 Public Lands Service Corps Act of
			 2010.
		2.ReferenceExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Public Lands
			 Corps Act of 1993 (16 U.S.C. 1721 et seq.; title II of
			 Public Law 91–378).
		3.Amendments to the
			 Public Lands Corps Act of 1993
			(a)Name and project
			 description changesThe Act is amended—
				(1)by striking
			 Public Lands Corps each place it appears and inserting
			 Public Lands Service Corps;
				(2)in the title heading, by striking
			 PUBLIC LANDS
			 CORPS and inserting PUBLIC LANDS SERVICE CORPS;
				(3)in the section
			 204—
					(A)in the section
			 heading, by striking public lands
			 corps and inserting public lands service corps; and
					(B)in the heading of
			 subsection (a), by striking Public
			 Lands Corps and inserting Public
			 Lands Service Corps;
					(4)in the heading of
			 paragraph (2) of section 210(a), by striking Public lands corps and inserting
			 Public lands service
			 corps;
				(5)by striking
			 conservation center each place it appears and inserting
			 residential conservation center; and
				(6)by striking
			 appropriate conservation projects each place it appears (except
			 in paragraph (1) of section 204(e) as so redesignated) and inserting
			 appropriate natural and cultural resources conservation
			 projects.
				(b)FindingsSection
			 202(a) of the Act is amended as follows:
				(1)In paragraph (1),
			 by striking the natural and cultural and inserting
			 natural and cultural.
				(2)By redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively, and by
			 inserting after paragraph (1) the following:
					
						(2)Participants in conservation corps receive
				meaningful training and their experience with such corps provides preparation
				for careers in public service.
						(3)Young men and
				women who participate in the rehabilitation and restoration of our Nation’s
				natural, cultural, historic, archaeological, recreational, and scenic treasures
				will gain an increased appreciation and understanding of our public lands and
				heritage, and of the value of public service, and are likely to become
				life-long advocates for those
				values.
						.
				(3)In paragraph (4)
			 (as so redesignated), by inserting , cultural, historic, archaeological,
			 recreational, and scenic after Many facilities and
			 natural.
				(4)By adding at the
			 end the following:
					
						(6)The work of
				conservation corps can benefit communities adjacent to public lands and
				facilities through renewed civic engagement and participation by corps
				participants and those they serve; improved student achievement; and
				restoration and rehabilitation of public
				assets.
						.
				(c)PurposeSection
			 202(b) of the Act is amended to read as follows:
				
					(b)PurposesThe purposes of this Act are to—
						(1)introduce young
				men and women to public service while furthering their understanding and
				appreciation of the Nation’s natural, cultural, historic, archaeological,
				recreational, and scenic resources;
						(2)facilitate
				training and recruitment opportunities in which service is credited as
				qualifying experience for careers in public land management;
						(3)instill in a new
				generation of young men and women from across the Nation, including those from
				diverse backgrounds, the desire to seek careers in natural and cultural
				resource stewardship and public service by allowing them to work directly with
				professionals in agencies responsible for the management of the Nation’s
				natural, cultural, historic, archaeological, recreational, and scenic
				resources;
						(4)perform, in a
				cost-effective manner, appropriate natural and cultural resources conservation
				projects where such projects are not being performed by existing
				employees;
						(5)assist governments
				and Indian tribes in performing research and public education tasks associated
				with natural and cultural resources;
						(6)expand educational
				opportunities by rewarding individuals who participate in national service with
				an increased ability to pursue higher education or job training; and
						(7)promote public
				understanding and appreciation of the individual missions and natural and
				cultural resources conservation work of the Federal agencies through training
				opportunities, community service and outreach, and other appropriate
				means.
						.
			(d)DefinitionsSection
			 203 of the Act is amended as follows:
				(1)By amending
			 paragraphs (1) and (2) to read as follows:
					
						(1)Appropriate
				natural and cultural resources conservation projectThe term
				appropriate natural and cultural resources conservation project
				means any project for the conservation, restoration, construction, or
				rehabilitation of natural, cultural, historic, archaeological, recreational, or
				scenic resources on public lands.
						(2)Corps and Public
				Lands Service CorpsThe terms Corps and Public
				Lands Service Corps mean the Public Lands Service Corps established
				under section 204 of this
				title.
						.
				(2)By striking
			 paragraphs (3) and (8).
				(3)By redesignating
			 paragraphs (4), (5), (6), (7), (9), (10), (11), (12), and (13) as paragraphs
			 (3) through (11), respectively.
				(4)By amending
			 paragraph (7) (as so redesignated) to read as follows:
					
						(7)Public
				landsThe term public lands means any lands or
				waters (or interest therein) owned or administered by the United States,
				including those areas of coastal and ocean waters, the Great Lakes and their
				connecting waters, and submerged lands over which the United States exercises
				jurisdiction, except that such term does not include any Indian
				lands.
						.
				(5)In paragraph (8)
			 (as so redesignated)—
					(A)in subparagraph
			 (B), by striking and at the end;
					(B)in subparagraph
			 (C), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(D)makes available
				for audit for each fiscal year for which the qualified youth or conservation
				corps receives Federal funds under this Act, information pertaining to the
				expenditure of the funds, any matching funds, and participant
				demographics.
							.
					(6)In paragraph (10)
			 (as so redesignated)—
					(A)in subparagraph
			 (A), by striking and at the end;
					(B)in subparagraph
			 (B), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(C)with respect to
				the National Marine Sanctuary System, coral reefs, and other coastal,
				estuarine, and marine habitats, and other lands and facilities administered by
				the National Oceanic and Atmospheric Administration, the Secretary of
				Commerce.
							.
					(7)By adding at the
			 end the following:
					
						(12)Residential
				conservation centersThe term residential conservation
				centers means the facilities authorized under section 205.
						(13)Consulting
				internThe term consulting intern means a consulting
				intern selected under section 206.
						(14)Public Lands
				Service Corps participantThe term Public Lands Service
				Corps participant, Corps participant or participant
				of the Corps means an individual who is enrolled in the Public Lands
				Service Corps pursuant to section
				204(b).
						.
				(e)Public lands
			 service corps programSection 204 of the Act is amended as
			 follows:
				(1)In subsection
			 (a)—
					(A)in the heading, by
			 adding at the end Program
					(B)by striking
			 and the Department of Agriculture a and inserting , the
			 Department of Agriculture, and the Department of Commerce a service and
			 training program titled the; and
					(C)by adding at the
			 end the following: The Secretary of the Interior shall establish a
			 department-level office to coordinate Public Lands Service Corps activities
			 within the Department of the Interior. The Secretary of Agriculture shall
			 establish within the U.S. Forest Service an office to coordinate Public Lands
			 Service Corps activities within that agency. The Secretary of Commerce shall
			 establish within the National Oceanic and Atmospheric Administration an office
			 to coordinate Public Lands Service Corps activities within that agency. The
			 Secretary of each department shall designate a Public Lands Service Corps
			 coordinator for each agency within that department that administers Public
			 Lands Service Corps activities..
					(2)By amending
			 subsection (b) to read as follows:
					
						(b)ParticipantsThe Secretary may enroll in the Public
				Lands Service Corps individuals between the ages of 16 and 25, inclusive, who
				are either hired by an agency under the Secretary’s jurisdiction to perform
				work authorized under this Act or who are members of a qualified youth or
				conservation corps with which the Secretary has entered into a cooperative
				agreement to perform work authorized under this Act. The Secretary may also
				enroll resource assistants and consulting interns. All enrollees shall be
				considered Public Lands Service Corps participants, and may be enrolled for a
				term of up to 24 months of service, which may be served over more than two
				calendar years. The individuals may be enrolled without regard to the civil
				service and classification laws, rules, or regulations of the United States.
				The Secretary may establish a preference for the enrollment in the Corps of
				individuals who are economically, physically, or educationally
				disadvantaged.
						.
				(3)In subsection
			 (c)—
					(A)in paragraph (1)—
						(i)by striking
			 contracts and;
						(ii)by inserting
			 natural and cultural resources after appropriate;
			 and
						(iii)by striking
			 subsection (d) and inserting subsection
			 (e);
						(B)by redesignating
			 paragraph (2) as paragraph (3);
					(C)by inserting after
			 paragraph (1) the following:
						
							(2)RecruitmentThe
				Secretary shall undertake, or enter into cooperative agreements to provide, a
				program to attract eligible youth to the Corps by publicizing Corps
				opportunities through high schools, colleges, employment centers, electronic
				media, and other appropriate institutions or
				means.
							;
				and
					(D)by amending
			 paragraph (3) (as so redesignated) to read as follows:
						
							(3)PreferenceFor purposes of entering into cooperative
				agreements under paragraph (1), the Secretary may give preference to qualified
				youth or conservation corps located in a specific area that have a substantial
				portion of members who are economically, physically, or educationally
				disadvantaged to carry out projects within the
				area.
							.
					(4)By redesignating
			 subsections (d) through (f) as subsections (e) through (g),
			 respectively.
				(5)By inserting after
			 subsection (c) the following:
					
						(d)TrainingThe
				Secretary shall establish a training program based at appropriate residential
				conservation centers or at other suitable regional Federal or other appropriate
				facilities or sites to provide training for Corps participants. The Secretary
				shall—
							(1)ensure that the duration and
				comprehensiveness of the training program shall be commensurate with the
				projects Corps participants are expected to undertake;
							(2)develop
				department-wide standards for the program that include training in—
								(A)resource
				stewardship;
								(B)ethics for those
				in public service;
								(C)principles of
				national service;
								(D)health and
				safety;
								(E)teamwork and
				leadership; and
								(F)interpersonal
				communications;
								(3)direct each participating agency to develop
				agency-specific training guidelines to ensure that Corps participants enrolled
				to undertake projects for that agency are appropriately informed about matters
				specific to that agency, including—
								(A)the history and
				organization of the agency;
								(B)the agency’s core
				values; and
								(C)any
				agency-specific standards for the management of natural, cultural, historic,
				archaeological, recreational, and scenic resources; and
								(4)take into account training already received
				by Corps participants enrolled from qualified youth or conservation corps,
				including in the matters outlined in paragraph
				(2).
							.
				(6)In subsection (e)
			 (as so redesignated)—
					(A)in paragraph
			 (1)—
						(i)by striking
			 The Secretary may utilize the Corps or any qualified youth or
			 conservation corps to carry out appropriate and inserting The
			 Secretary may use Corps participants to carry out, under appropriate
			 supervision and training, appropriate natural and cultural resource;
			 and
						(ii)by striking
			 law on public lands. and inserting the
			 following:
							
								law. Such projects may include, but
			 are not limited to—(A)protection,
				restoration, or enhancement of ecosystem components to promote species
				recovery, improve biological diversity, enhance productivity and carbon
				sequestration, and enhance adaptability and resilience of public lands and
				resources in the face of climate change and other natural and human
				disturbances;
								(B)promoting the
				health of forests and public lands, refuges, and coastal and marine areas,
				including—
									(i)protection and
				restoration of watersheds and forest, riparian, estuarine, grassland, coral
				reef, intertidal, or other habitat;
									(ii)reduction of
				wildfire risk and mitigation of damage from insects, disease, and
				disasters;
									(iii)erosion
				control;
									(iv)control or
				removal of invasive, noxious, or non-native species;
									(v)restoration of
				native species; and
									(vi)projects under
				the Healthy Forests Restoration Act of 2003 (Public Law
				108–148);
									Projects under this subparagraph
				shall be considered priority projects;(C)collection of
				biological, archaeological, and other scientific data, including monitoring of
				climatological information, species populations and movement, habitat status,
				and other factors;
								(D)assisting in
				historical and cultural research, archival and curatorial work, oral history
				projects, documentary photography, and activities that support the creation of
				public works of art related to public lands; and
								(E)construction,
				repair, rehabilitation, green building retrofitting, and maintenance of roads,
				trails, campgrounds, and other facilities, employee housing, cultural and
				historic sites and structures, and facilities that further the purposes of the
				Public Lands Service
				Corps.
								.
						(B)By redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively.
					(C)By inserting after
			 paragraph (1) the following:
						
							(2)Visitor
				servicesThe Secretary may—
								(A)enter into or amend an existing cooperative
				agreement with a cooperating association, educational institute, friends group,
				or similar nonprofit partner organization for the purpose of providing training
				and work experience to Corps participants in areas including, but not limited
				to, sales, office work, accounting, and management provided that the work
				experience directly relates to the protection and management of the public
				lands; and
								(B)allow Corps participants to help promote
				visitor safety and enjoyment of public lands, and assist in the gathering of
				visitor use data.
								(3)InterpretationThe Secretary may assign Corps participants
				to provide interpretation or education services for the public under the
				appropriate direction and supervision of agency personnel, including—
								(A)providing
				orientation and information services to visitors, including services for
				non-English speaking visitors and visitors who use American Sign
				Language;
								(B)assisting agency
				personnel in the delivery of interpretive or educational programs, including
				outdoor learning and classroom learning;
								(C)presenting programs on Federal lands or at
				schools, after-school programs, and youth-serving community programs that
				relate the personal experience of the Corps participant for the purpose of
				promoting public awareness of the Corps, its role in public land management
				agencies, and its availability to potential participants; and
								(D)creating
				nonpersonal interpretive products, such as Web site content, Junior Ranger
				program books, printed handouts, and audiovisual
				programs.
								.
					(D)In paragraph (4)
			 (as so redesignated), by striking Appropriate conservation
			 projects and inserting Appropriate natural and cultural
			 resources conservation projects.
					(7)In subsection (g) (as so redesignated), by
			 striking appropriate conservation project inserting
			 appropriate natural and cultural resources conservation
			 project.
				(8)By amending the text of subsection (f) (as
			 so redesignated), by inserting involve improvements to Federal property
			 and after preference to those projects which.
				(9)By amending the
			 text of subsection (f)(2) (as so redesignated) to read as follows: will
			 instill in Corps participants a work ethic and a sense of public
			 service;.
				(10)In subsection (g)
			 (as so redesignated), by striking on eligible service
			 lands.
				(11)By adding at the
			 end the following:
					
						(h)Other
				participantsThe Secretary may allow volunteers from other
				programs administered or designated by the Secretary to participate as
				volunteers in projects carried out under this section on such terms as the
				Secretary considers
				appropriate.
						.
				(f)Residential
			 conservation centers and program supportSection 205 of the Act
			 is amended as follows:
				(1)In the section
			 heading, by striking Conservation and inserting
			 Residential
			 conservation.
				(2)In subsection
			 (a)—
					(A)by amending
			 paragraph (1) to read as follows:
						
							(1)In
				generalThe Secretary may establish residential conservation
				centers for—
								(A)such housing, food
				service, medical care, transportation, and other services as the Secretary
				deems necessary for the Public Lands Service Corps; and
								(B)the conduct of
				appropriate residential conservation projects under this
				Act.
								;
					(B)by striking
			 paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and
			 (3), respectively;
					(C)in paragraph (2)
			 (as so redesignated)—
						(i)in the text, by
			 inserting residential before conservation
			 centers; and
						(ii)in the heading,
			 by inserting residential before
			 conservation
			 centers; and
						(D)in paragraph (3)
			 (as so redesignated), by striking with a State or and inserting
			 a cooperative agreement with another Federal, State, or.
					(3)In subsection
			 (b)—
					(A)by striking
			 The Secretary and inserting the following:
						
							(1)The
				Secretary
							; and
				
					(B)by adding at the
			 end the following:
						
							(2)The Secretary may
				make arrangements with other Federal agencies, States, local, and tribal
				governments, or private organizations to provide temporary housing as needed
				and available.
							(3)In project areas where Corps participants
				can reasonably be expected to reside at their own homes, the Secretary may fund
				or provide transportation to and from project
				sites.
							.
					(4)By redesignating
			 subsection (d) as subsection (g).
				(5)By inserting after
			 subsection (c) the following:
					
						(d)FacilitiesThe
				Secretary may, as an appropriate natural and cultural resources conservation
				project, direct Corps participants to aid in the rehabilitation or construction
				of residential conservation center facilities, including housing.
						(e)Green
				buildingsThe Secretary may seek the assistance of the Secretary
				of Energy in identifying and using solar and other green building technologies
				and modular housing designs that may be adapted for residential conservation
				center facilities, including—
							(1)designs from the
				Department of Energy’s Solar Decathlon competition; and
							(2)logistical
				support, assistance, and training from Solar Decathlon participants.
							(f)MentorsThe
				Secretary may recruit from programs, such as agency volunteer programs, and
				from agency retirees, veterans groups, military retirees, active duty
				personnel, and from appropriate youth-serving organizations, such adults as may
				be suitable and qualified to provide training, mentoring, and crew-leading
				services to Corps
				participants.
						.
				(6)In subsection (g)
			 (as so redesignated), by striking are appropriate to carry out this
			 title and inserting the Secretary determines to be necessary for
			 the residential conservation center.
				(g)Resource
			 assistants and consulting internsSection 206 of the Act is
			 amended as follows:
				(1)In the section
			 heading, by inserting and
			 consulting interns before the period.
				(2)In subsection (a),
			 by striking The Secretary is authorized to provide individual placements
			 of resource and inserting the
			 following:
					
						The Secretary is authorized, to
			 provide individual placements of the following:(1)Resource
						.
				(3)By inserting after
			 subsection (a)(1) (as so designated), the following:
					
						(2)Consulting interns
				with any Federal land, coastal, or ocean management agency under the
				jurisdiction of the Secretary to carry out management analysis activities on
				behalf of the agency. To be eligible for selection as a consulting intern, an
				individual must be a current enrollee and have completed at least one full year
				at a graduate or professional school that has been accredited by an accrediting
				body that has been recognized by the Secretary of Education. The Secretary may
				select consulting interns without regard to the civil service and
				classification laws, rules, or regulations of the United
				States.
						.
				(4)In subsection
			 (b)—
					(A)by inserting or consulting
			 interns before through private sources;
					(B)in the second
			 sentence, before the period, by inserting ; up to 15 percent may be
			 in-kind; and
					(C)by striking
			 Resource Assistants and inserting resource assistants or
			 consulting interns.
					(5)By adding at the
			 end the following:
					
						(c)Cost sharing
				requirementsAt the
				Secretary’s discretion, the requirements for cost sharing applicable to
				participating nonprofit organizations for the expenses of resource assistants
				and consulting interns under subsection (b) may be reduced to not less than 10
				percent.
						.
				(h)Technical
			 amendmentThe Act is amended by redesignating sections 207, 208,
			 209, 210, and 211 as sections 208, 209, 210, 211, and 212, respectively.
			(i)GuidanceThe
			 Act is amended by inserting after section 206 the following:
				
					207.GuidanceNot later than 18 months after funds are
				made available for this purpose, the Secretaries shall issue guidelines for the
				management of the Public Lands Service Corps programs for use by regional and
				State directors, and the supervisors of individual parks, forests, districts,
				sanctuaries, reserves, hatcheries, and
				refuges.
					.
			(j)Living
			 allowances and terms of serviceSection 208 of the Act (as so
			 redesignated) is amended—
				(1)by amending
			 subsection (a) to read as follows:
					
						(a)Living
				allowancesThe Secretary
				shall provide each Corps participant with a living allowance in an amount
				established by the Secretary. The Secretary may—
							(1)apply a
				cost-of-living differential to such allowances; and
							(2)reimburse Corps
				participants for travel costs at the beginning and end of their term of service
				if the Secretary deems
				appropriate.
							;
				(2)by amending the
			 text of subsection (b) to read as follows: Each Corp participant shall
			 agree to participate in the Corps for such term of service as may be
			 established by the Secretary enrolling or selecting the
			 individual.;
				(3)in the heading of
			 subsection (c), by adding at the end Preference and Future Employment;
			 and
				(4)in subsection
			 (c)—
					(A)by amending
			 paragraphs (1) and (2) to read as follows:
						
							(1)grant to a
				participant of the Public Lands Service Corps credit for service time in the
				Corps to be used as qualifying experience toward future Federal hiring;
							(2)provide to a
				former participant of the Public Lands Service Corps noncompetitive hiring
				status for a period of not more than two years after the date on which the
				participant’s service with the Public Lands Service Corps is complete (not
				counting any time spent enrolled in an academic institution or trade school),
				if the candidate—
								(A)has served a
				minimum of 960 hours on an appropriate natural or cultural resource
				conservation project that included at least 120 hours through the Public Lands
				Service Corps; and
								(B)meets Office of
				Personnel Management qualification standards for the position to which the
				candidate is applying;
								;
				and
					(B)by adding at the
			 end the following:
						
							(3)develop a system
				to provide consideration for participants who cannot meet the requirements of
				paragraph (2);
							(4)provide to an
				individual who has successfully fulfilled the resource assistant program
				noncompetitive hiring status for a period of not more than two years after the
				date on which the individual has completed an undergraduate degree from an
				accredited institution;
							(5)provide to an
				individual who has successfully fulfilled the consulting internship program
				noncompetitive hiring status for a period of not more than two years after the
				date on which the individual has completed a graduate degree from an accredited
				institution; and
							(6)provide, or enter
				into cooperative agreements with qualified employment agencies to provide,
				alumni services such as job and education counseling, referrals, verification
				of service, communications, and other appropriate services to participants who
				have completed their Corps
				service.
							.
					(k)National service
			 educational awardsSection 209 of the Act (as so redesignated) is
			 amended—
				(1)in subsection (a),
			 by striking If a and all that follows through shall be
			 eligible and inserting If a Corps participant also serves in an
			 approved national service position designated under subtitle C of title I of
			 the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.), the
			 Corps participant shall be eligible; and
				(2)in subsection (b),
			 by striking—
					(A)either
			 participants in the Corps or resource assistants and inserting
			 participants in the Corps; and
					(B)or a
			 resource assistant.
					(l)NondisplacementSection
			 210 of the Act (as so redesignated) is amended to read as follows:
				
					210.NondisplacementThe nondisplacement requirements of the
				National and Community Service Act of 1990 shall be applicable to all
				activities carried out by the Public Lands Service Corps
				participants.
					.
			(m)FundingSection
			 211 of the Act (as so redesignated) is amended—
				(1)in subsection
			 (a)(1)—
					(A)by striking
			 appropriate conservation project each place it appears and
			 inserting appropriate natural and cultural resources conservation
			 project; and
					(B)by adding at the
			 end the following: The Secretary may reduce to no less than 10 percent
			 the non-Federal costs of a project when the Secretary determines that it is
			 necessary to enable participation in the Public Lands Service Corps from a
			 greater range of organizations.; and
					(2)in subsection
			 (b)—
					(A)by inserting
			 program after Corps; and
					(B)by inserting , consulting
			 interns before and qualified youth.
					(n)Authorization of
			 appropriationsSection 212 of the Act (as so redesignated) is
			 amended—
				(1)by amending subsection (a) to read as
			 follows:
					
						(a) In
				GeneralThere is authorized
				to be appropriated to carry out this title $12,000,000 for each of fiscal years
				2011, 2012, 2013, 2014, and 2015, of which no less than ¾ of the sums shall be
				made available for healthy forests restoration priority projects under section
				204(e)(1)(B)(vi).
						;
				(2)by striking
			 subsection (b); and
				(3)by redesignating
			 subsection (c) as subsection (b).
				(o)Limitation on
			 Use of FundsNo person or
			 entity who is a party to a pending lawsuit against the dispensing Secretary is
			 eligible to receive funds authorized or made available under this Act or
			 amendments made by this Act.
			(p)Further
			 Limitation on Use of Funds to Protect ChildrenNo adult shall be
			 eligible to receive funds or participate in the Public Lands Service Corps
			 program under this Act or amendments made by this Act, if that person—
				(1)refuses to consent
			 to a criminal history check;
				(2)makes a false
			 statement in connection with such a criminal history check;
				(3)is registered, or
			 is required to be registered, on a State sex offender registry or the National
			 Sex Offender Registry established under the Adam Walsh Child Protection and
			 Safety Act of 2006 (42 U.S.C. 16901 et seq.);
			 or
				(4)has been convicted
			 of murder, as described in
			 section
			 1111 of title 18, United States Code.
				
	
		1.Short titleThis Act may be cited as the
			 Public Lands Service Corps Act of
			 2010.
		2.Amendment to short
			 titleSection 201 of the
			 Public Lands Corps Act of 1993 (16 U.S.C. 1701 note; 107 Stat. 848) is amended
			 to read as follows:
			
				201.Short title;
				references
					(a)Short
				titleThis title may be cited
				as the Public Lands Service Corps Act
				of 1993.
					(b)ReferencesAny
				reference contained in any law, regulation, document, paper, or other record of
				the United States to the Public Lands Corps Act of 1993 shall be
				considered to be a reference to the Public Lands Service Corps Act of
				1993.
					.
		3.ReferenceA reference in this Act to the
			 Act is a reference to the Public Lands Service Corps Act of 1993 (16
			 U.S.C. 1721 et seq.; title II of Public Law 91–378).
		4.Amendments to the Public
			 Lands Service Corps Act of 1993
			(a)Name and project
			 description changesThe Act is amended—
				(1)in the title heading, by
			 striking Public lands
			 corps and inserting Public lands service
			 corps;
				(2)in section 204 (16 U.S.C.
			 1723), in the heading, by striking Public lands corps and
			 inserting public lands
			 service corps;
				(3)in section 210(a)(2) (16
			 U.S.C. 1729(a)(2)), in the heading, by striking Public lands;
				(4)by striking Public
			 Lands Corps each place it appears and inserting
			 Corps;
				(5)by striking
			 conservation center each place it appears and inserting
			 residential conservation center;
				(6)by striking
			 conservation centers each place it appears and inserting
			 residential conservation centers;
				(7)by striking
			 appropriate conservation project each place it appears and
			 inserting appropriate natural and cultural resources conservation
			 project; and
				(8)by striking
			 appropriate conservation projects each place it appears and
			 inserting appropriate natural and cultural resources conservation
			 projects.
				(b)FindingsSection
			 202(a) (16 U.S.C. 1721(a)) of the Act, as amended by subsection (a), is
			 amended—
				(1)in paragraph (1)—
					(A)by striking Corps
			 can benefit and inserting conservation corps can
			 benefit; and
					(B)by striking the
			 natural and cultural and inserting natural and
			 cultural;
					(2)by redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively;
				(3)by inserting after
			 paragraph (1) the following:
					
						(2)Participants in
				conservation corps receive meaningful education and training, and their
				experience with conservation corps provides preparation for careers in public
				service.
						(3)Young men and women who
				participate in the rehabilitation and restoration of the natural, cultural,
				historic, archaeological, recreational, and scenic treasures of the United
				States will gain an increased appreciation and understanding of the public
				lands and heritage of the United States, and of the value of public service,
				and are likely to become life-long advocates for those
				values.
						;
				(4)in paragraph (4) (as
			 redesignated by paragraph (2)), by inserting , cultural, historic,
			 archaeological, recreational, and scenic after Many facilities
			 and natural; and
				(5)by adding at the end the
			 following:
					
						(6)The work of conservation
				corps can benefit communities adjacent to public lands and facilities through
				renewed civic engagement and participation by corps participants and those they
				serve, improved student achievement, and restoration and rehabilitation of
				public
				assets.
						.
				(c)PurposeSection
			 202(b) (16 U.S.C. 1721(b)) of the Act is amended to read as follows:
				
					(b)PurposesThe
				purposes of this Act are—
						(1)to introduce young men
				and women to public service while furthering their understanding and
				appreciation of the natural, cultural, historic, archaeological, recreational,
				and scenic resources of the United States;
						(2)to facilitate training
				and recruitment opportunities in which service is credited as qualifying
				experience for careers in the management of such resources;
						(3)to instill in a new
				generation of young men and women from across the United States, including
				young men and women from diverse backgrounds, the desire to seek careers in
				resource stewardship and public service by allowing them to work directly with
				professionals in agencies responsible for the management of the natural,
				cultural, historic, archaeological, recreational, and scenic resources of the
				United States;
						(4)to perform, in a
				cost-effective manner, appropriate natural and cultural resources conservation
				projects where such projects are not being performed by existing
				employees;
						(5)to assist State and local
				governments and Indian tribes in performing research and public education tasks
				associated with the conservation of natural, cultural, historic,
				archaeological, recreational, and scenic resources;
						(6)to expand educational
				opportunities on public lands and by rewarding individuals who participate in
				conservation corps with an increased ability to pursue higher education and job
				training;
						(7)to promote public
				understanding and appreciation of the missions and the natural and cultural
				resources conservation work of the participating Federal agencies through
				training opportunities, community service and outreach, and other appropriate
				means; and
						(8)to create a grant program
				for Indian tribes to establish the Indian Youth Service Corps so that Indian
				youth can benefit from carrying out projects on Indian lands that the Indian
				tribes and communities determine to be
				priorities.
						.
			(d)DefinitionsSection
			 203 (16 U.S.C. 1722) of the Act is amended—
				(1)by redesignating
			 paragraphs (3) through (7), (8) through (10), and (11) through (13) as
			 paragraphs (5) through (9), (11) through (13), and (15) through (17),
			 respectively;
				(2)by striking paragraphs
			 (1) and (2) and inserting the following:
					
						(1)Appropriate natural and
				cultural resources conservation projectThe term
				appropriate natural and cultural resources conservation project
				means any project for the conservation, restoration, construction, or
				rehabilitation of natural, cultural, historic, archaeological, recreational, or
				scenic resources.
						(2)Consulting
				internThe term consulting intern means a consulting
				intern selected under section 206(a)(2).
						(3)Corps and public lands
				service corpsThe terms Corps and Public Lands
				Service Corps mean the Public Lands Service Corps established under
				section 204(a).
						(4)Corps
				participantThe term Corps participant means an
				individual enrolled—
							(A)in the Corps or the
				Indian Youth Service Corps; or
							(B)as a resource assistant
				or consulting
				intern.
							;
				(3)by inserting after
			 paragraph (9) (as redesignated by paragraph (1)) the following:
					
						(10)Indian youth service
				corpsThe term Indian Youth Service Corps means a
				qualified youth or conservation corps established under section 207
				that—
							(A)enrolls individuals
				between the ages of 15 and 25, inclusive, a majority of whom are Indians;
				and
							(B)is established pursuant
				to a tribal resolution that describes the agreement between the Indian tribe
				and the qualified youth or conservation corps to operate an Indian Youth
				Service Corps program for the benefit of the members of the Indian
				tribe.
							;
				(4)by amending paragraph
			 (12) (as redesignated by paragraph (1)) to read as follows:
					
						(12)Public
				landsThe term public lands means any land or water
				(or interest therein) owned or administered by the United States, including
				those areas of coastal and ocean waters, the Great Lakes and their connecting
				waters, and submerged lands over which the United States exercises
				jurisdiction, except that such term does not include Indian
				lands.
						;
				(5)by amending paragraph
			 (13) (as redesignated by paragraph (1)) as follows:
					(A)in subparagraph
			 (A)—
						(i)by striking
			 full-time,;
						(ii)by inserting on
			 eligible service lands after resource setting;
			 and
						(iii)by striking
			 16 and inserting 15;
						(B)in subparagraph (B), by
			 striking and at the end;
					(C)in subparagraph (C), by
			 striking the period at the end and inserting ; and; and
					(D)by adding at the end the
			 following:
						
							(D)makes available for audit
				for each fiscal year for which the qualified youth or conservation corps
				receives Federal funds under this Act, all information pertaining to the
				expenditure of the funds, any matching funds, and participant
				demographics.
							;
					(6)by inserting after
			 paragraph 13 (as redesignated by paragraph (1)) the following:
					
						(14)Residential
				conservation centersThe term residential conservation
				centers means the facilities authorized under section
				205.
						; 
				(7)in paragraph (15) (as
			 redesignated by paragraph (1)), by striking “206” and inserting
			 206(a)(1); and
				(8)in paragraph (16) (as
			 redesignated by paragraph (1))—
					(A)in subparagraph (A), by
			 striking and at the end;
					(B)in subparagraph (B), by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the end the
			 following:
						
							(C)with respect to the
				National Marine Sanctuary System, coral reefs, and other coastal, estuarine,
				and marine habitats, and other lands and facilities administered by the
				National Oceanic and Atmospheric Administration, the Secretary of
				Commerce.
							.
					(e)Public Lands Service
			 Corps ProgramSection 204 of the Act (16 U.S.C. 1723), as amended
			 by subsection (a), is amended—
				(1)by redesignating
			 subsections (b) and (c) and subsections (d) through (f) as subsections (c) and
			 (d) and subsections (f) through (h), respectively;
				(2)by striking subsection
			 (a) and inserting the following:
					
						(a)Establishment of Public
				Lands Service CorpsThere is established in the Department of the
				Interior, the Department of Agriculture, and the Department of Commerce a
				Public Lands Service Corps.
						(b)Establishment of Corps
				Office; Coordinators; Liaison
							(1)Establishment of
				Offices
								(A)Department of the
				InteriorThe Secretary of the Interior shall establish a
				department-level office to coordinate the Corps activities within the
				Department of the Interior.
								(B)Department of
				AgricultureThe Secretary of Agriculture shall establish within
				the Forest Service an office to coordinate the Corps activities within that
				agency.
								(C)Department of
				CommerceThe Secretary of Commerce shall establish within the
				National Oceanic and Atmospheric Administration an office to coordinate the
				Corps activities within that agency.
								(2)Establishment of
				coordinatorsThe Secretary shall designate a Public Lands Service
				Corps coordinator for each agency under the jurisdiction of the Secretary that
				administers Corps activities.
							(3)Establishment of
				liaisonThe Secretary of the Interior shall establish an Indian
				Youth Service Corps liaison that will—
								(A)provide outreach to
				Indian tribes about opportunities for establishing Corps and Indian Youth
				Service Corps programs; and
								(B)coordinate with the
				Tribal Liaison of the Corporation for National Service to identify and
				establish Corps and Indian Youth Service Corps opportunities for Indian
				youth.
								;
				(3)by amending subsection
			 (c) (as redesignated by paragraph (1)) to read as follows:
					
						(c)Participants
							(1)In
				generalThe Secretary may enroll in the Corps individuals who
				are—
								(A)hired by an agency under
				the jurisdiction of the Secretary to perform work authorized under this Act;
				or
								(B)members of a qualified
				youth or conservation corps with which the Secretary has entered into a
				cooperative agreement to perform work authorized under this Act.
								(2)Resource assistants and
				consulting internsThe Secretary may also enroll in the Corps
				resource assistants and consulting interns in accordance with section
				206(a).
							(3)Eligibility
				requirementsTo be eligible for enrollment as a Corps
				participant, an individual shall—
								(A)be between the ages of 15
				and 25, inclusive; and
								(B)satisfy the requirements
				of section 137(a)(5) of the National and Community Service Act of 1990 (42
				U.S.C. 12591(a)(5)).
								(4)TermsEach
				Corps participant may be enrolled in the Corps for a term of up to 2 years of
				service, which may be served over a period that exceeds 2 calendar
				years.
							(5)Civil
				serviceAn individual may be enrolled as a Corps participant
				without regard to the civil service and classification laws, rules, or
				regulations of the United States.
							(6)PreferenceThe
				Secretary may establish a preference for the enrollment as Corps participants
				individuals who are economically, physically, or educationally
				disadvantaged.
							;
				(4)in subsection (d) (as
			 redesignated by paragraph (1))—
					(A)in paragraph (1)—
						(i)by striking
			 contracts and; and
						(ii)by striking
			 subsection (d) and inserting subsection
			 (f);
						(B)by striking paragraph
			 (2); and
					(C)by inserting after
			 paragraph (1) the following:
						
							(2)RecruitmentThe
				Secretary shall carry out, or enter into cooperative agreements to provide, a
				program to attract eligible youth to the Corps by publicizing Corps
				opportunities through high schools, colleges, employment centers, electronic
				media, and other appropriate institutions and means.
							(3)PreferenceIn
				entering into cooperative agreements under paragraph (1) or awarding
				competitive grants to Indian tribes or tribally authorized organizations under
				section 207, the Secretary may give preference to qualified youth or
				conservation corps that are located in specific areas where a substantial
				portion of members are economically, physically, or educationally
				disadvantaged.
							;
					(5)by inserting after
			 subsection (d) (as redesignated by paragraph (1)) the following:
					
						(e)Training
							(1)In
				generalThe Secretary shall establish a training program based at
				appropriate residential conservation centers or at other suitable regional
				Federal or other appropriate facilities or sites to provide training for Corps
				participants.
							(2)RequirementsIn
				establishing a training program under paragraph (1), the Secretary
				shall—
								(A)ensure that the duration
				and comprehensiveness of the training program shall be commensurate with the
				projects Corps participants are expected to undertake;
								(B)develop department-wide
				standards for the program that include training in—
									(i)resource
				stewardship;
									(ii)health and
				safety;
									(iii)ethics for individuals
				in public service;
									(iv)teamwork and leadership;
				and
									(v)interpersonal
				communications;
									(C)direct the participating
				agencies within the Department of the Interior, the Forest Service in the case
				of the Department of Agriculture, and the National Oceanic and Atmospheric
				Administration in the case of the Department of Commerce, to develop
				agency-specific training guidelines to ensure that Corps participants are
				appropriately informed about matters specific to that agency, including—
									(i)the history and
				organization of the agency;
									(ii)the mission of the
				agency; and
									(iii)any agency-specific
				standards for the management of natural, cultural, historic, archaeological,
				recreational, and scenic resources; and
									(D)take into account
				training already received by Corps participants enrolled from qualified youth
				or conservation
				corps.
								;
				(6)in subsection (f) (as
			 redesignated by paragraph (1))—
					(A)in paragraph (1)—
						(i)in the heading, by
			 striking In
			 general.— and inserting Use of Corps;
			 projects.—;
						(ii)by striking The
			 Secretary may utilize the Corps or any qualified youth or conservation corps to
			 carry out and inserting the following:
							
								(A)In
				generalThe Secretary may use the Corps to carry out, with
				appropriate supervision and
				training,
								;
						(iii)by striking on
			 public lands and inserting on on eligible service lands;
			 and
						(iv)by adding at the end the
			 following:
							
								(B)ProjectsAppropriate
				natural and cultural resources conservation projects carried out under this
				section may include—
									(i)protecting, restoring, or
				enhancing ecosystem components to promote species recovery, improve biological
				diversity, enhance productivity and carbon sequestration, and enhance
				adaptability and resilience of eligible service lands and resources to climate
				change and other natural and human disturbances;
									(ii)promoting the health of
				eligible service lands, including—
										(I)protecting and restoring
				watersheds and forest, grassland, riparian, estuarine, marine, or other
				habitat;
										(II)reducing the risk of
				uncharacteristically severe wildfire and mitigating damage from insects,
				disease, and disasters;
										(III)controlling
				erosion;
										(IV)controlling and removing
				invasive, noxious, or nonnative species; and
										(V)restoring native
				species;
										(iii)collecting biological,
				archaeological, and other scientific data, including climatological
				information, species populations and movement, habitat status, and other
				information;
									(iv)assisting in historical
				and cultural research, museum curatorial work, oral history projects,
				documentary photography, and activities that support the creation of public
				works of art related to eligible service lands; and
									(v)constructing, repairing,
				rehabilitating, and maintaining roads, trails, campgrounds and other visitor
				facilities, employee housing, cultural and historic sites and structures, and
				other facilities that further the purposes of this
				Act.
									;
						(B)by redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and
					(C)by inserting after
			 paragraph (1) the following:
						
							(2)Visitor
				servicesThe Secretary may—
								(A)enter into or amend an
				existing cooperative agreement with a cooperating association, educational
				institution, friends group, or similar nonprofit partner organization for the
				purpose of providing training and work experience to Corps participants in
				areas such as sales, office work, accounting, and management, provided that the
				work experience directly relates to the conservation and management of eligible
				service lands; and
								(B)allow Corps participants
				to help promote visitor safety and enjoyment of eligible service lands, and
				assist in the gathering of visitor use data.
								(3)InterpretationThe
				Secretary may permit Corps participants to provide interpretation or education
				services for the public under the direct and immediate supervision of an agency
				employee—
								(A)to provide orientation
				and information services to visitors;
								(B)to assist agency
				employees in the delivery of interpretive or educational programs where
				audience size, environmental conditions, safety, or other factors make such
				assistance desirable;
								(C)to present programs that
				relate the personal experience of the Corps participants for the purpose of
				promoting public awareness of the Corps, the role of the Corps in public land
				management agencies, and the availability of the Corps to potential
				participants; and
								(D)to create nonpersonal
				interpretive products, such as website content, Junior Ranger program books,
				printed handouts, and audiovisual
				programs.
								;
				
					(7)in subsection (g) (as
			 redesignated by paragraph (1))—
					(A)in the matter preceding
			 the first paragraph, by striking those projects which and
			 inserting priority projects and other projects that; and
					(B)by striking paragraph (2)
			 and inserting the following:
						
							(2)will instill in Corps
				participants a work ethic and a sense of public
				service;
							;
				and
					(8)by adding at the end the
			 following:
					
						(i)Other
				ParticipantsThe Secretary may allow volunteers from other
				programs administered or designated by the Secretary to participate as
				volunteers in projects carried out under this section.
						(j)Criminal History
				Checks
							(1)In
				GeneralThe requirements of section 189D(b) of the National and
				Community Service Act of 1990 (42 U.S.C. 12645g(b)) shall apply to each
				individual age 18 or older seeking—
								(A)to become a Corps
				participant;
								(B)to receive funds
				authorized under this Act; or
								(C)to supervise or otherwise
				have regular contact with Corps participants in activities authorized under
				this Act.
								(2)Eligibility
				ProhibitionIf any of paragraphs (1) through (4) of section
				189D(c) of the National and Community Service Act of 1990 (42 U.S.C.
				12645g(c)(1)–(4)) apply to an individual described in paragraph (1), that
				individual shall not be eligible for the position or activity described in
				paragraph (1), unless the Secretary provides an exemption for good
				cause.
							.
				(f)Residential
			 Conservation Centers and Program SupportSection 205 (16 U.S.C. 1724) of the Act is
			 amended—
				(1)in the section heading,
			 by striking Conservation and inserting
			 Residential
			 conservation;
				(2)in subsection (a)—
					(A)by amending paragraph (1)
			 to read as follows:
						
							(1)In
				generalThe Secretary may establish residential conservation
				centers for—
								(A)such housing, food
				service, medical care, transportation, and other services as the Secretary
				deems necessary for Corps participants; and
								(B)the conduct of
				appropriate natural and cultural resources conservation projects under this
				Act.
								;
					(B)by striking paragraph
			 (2);
					(C)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively;
					(D)in paragraph (2) (as
			 redesignated by subparagraph (C)), in the heading, by striking
			 for conservation
			 centers; and
					(E)in paragraph (3) (as
			 redesignated by subparagraph (C)), by striking a State or local
			 government agency and inserting another Federal agency, State,
			 local government,;
					(3)in subsection (b)—
					(A)by striking The
			 Secretary and inserting the following:
						
							(1)In
				generalThe Secretary
							;
				and
					(B)by adding at the end the
			 following:
						
							(2)Temporary
				housingThe Secretary may make arrangements with another Federal
				agency, State, local government, or private organization to provide temporary
				housing for Corps participants as needed and available.
							(3)TransportationIn
				project areas where Corps participants can reasonably be expected to reside at
				their own homes, the Secretary may fund or provide transportation to and from
				project
				sites.
							;
					(4)by redesignating
			 subsection (d) as subsection (f);
				(5)by inserting after
			 subsection (c) the following:
					
						(d)FacilitiesThe
				Secretary may, as an appropriate natural and cultural resources conservation
				project, direct Corps participants to aid in the construction or rehabilitation
				of residential conservation center facilities, including housing.
						(e)MentorsThe
				Secretary may recruit from programs, such as Federal volunteer and encore
				service programs, and from veterans groups, military retirees, and active duty
				personnel, such adults as may be suitable and qualified to provide training,
				mentoring, and crew-leading services to Corps
				participants.
						;
				and
				(6)in subsection (f) (as
			 redesignated by paragraph (4)), by striking that are appropriate
			 and all that follows through the period and inserting that the Secretary
			 determines to be necessary for a residential conservation
			 center..
				(g)Resource Assistants and
			 Consulting InternsSection 206 of the Act (16 U.S.C. 1725) is
			 amended—
				(1)in the section heading,
			 by inserting and consulting
			 interns before the period;
				(2)by striking subsections
			 (a) and (b) and inserting the following:
					
						(a)Authorization
							(1)Resource
				assistants
								(A)In
				generalThe Secretary may provide individual placements of
				resource assistants with any agency under the jurisdiction of the Secretary
				that carries out appropriate natural and cultural resources conservation
				projects to carry out research or resource protection activities on behalf of
				the agency.
								(B)EligibilityTo
				be eligible for selection as a resource assistant, an individual shall be at
				least 17 years of age.
								(C)PreferenceIn
				selecting resource assistants for placement under this paragraph, the Secretary
				shall give a preference to individuals who are enrolled in an institution of
				higher education or are recent graduates from an institution of higher
				education, with particular attention given to ensuring full representation of
				women and participants from Historically Black Colleges and Universities,
				Hispanic-serving institutions, and Tribal Colleges and Universities.
								(2)Consulting
				interns
								(A)In
				generalThe Secretary may provide individual placements of
				consulting interns with any agency under the jurisdiction of the Secretary that
				carries out appropriate natural and cultural resources conservation projects to
				carry out management analysis activities on behalf of the agency.
								(B)EligibilityTo
				be eligible for selection as a consulting intern, an individual shall be
				enrolled in, and have completed at least 1 full year at, a graduate or
				professional school that has been accredited by an accrediting body recognized
				by the Secretary of Education.
								(b)Use of Existing
				Nonprofit Organizations
							(1)In
				generalWhenever 1 or more nonprofit organizations can provide
				appropriate recruitment and placement services to fulfill the requirements of
				this section, the Secretary may implement this section through such
				organizations.
							(2)ExpensesParticipating
				organizations shall contribute to the expenses of providing and supporting the
				resource assistants or consulting interns from sources of funding other than
				the Secretary, at a level of not less than 25 percent of the total costs (15
				percent of which may be from in-kind sources) of each participant in the
				resource assistant or consulting intern program who has been recruited and
				placed through that organization.
							(3)ReportingEach
				participating organization shall be required to submit an annual report
				evaluating the scope, size, and quality of the program, including the value of
				work contributed by the resource assistants and consulting interns, to the
				mission of the
				agency.
							.
				(h)Technical
			 AmendmentThe Act is amended by redesignating sections 207
			 through 211 (16 U.S.C. 1726 through 1730) as sections 209 through 213,
			 respectively.
			(i)Indian Youth Service
			 CorpsThe Act is amended by inserting after section 206 (16
			 U.S.C. 1725) the following:
				
					207.Indian youth service
				corps
						(a)Authorization of
				Cooperative Agreements and Competitive GrantsThe Secretary is
				authorized to enter into cooperative agreements with, or make competitive
				grants to, Indian tribes and qualified youth or conservation corps for the
				establishment and administration of Indian Youth Service Corps programs to
				carry out appropriate natural and cultural resources conservation projects on
				Indian lands.
						(b)ApplicationTo
				be eligible to receive assistance under this section, an Indian tribe or a
				qualified youth or conservation corps shall submit to the Secretary an
				application in such manner and containing such information as the Secretary may
				require, including—
							(1)a description of the
				methods by which Indian youth will be recruited for and retained in the Indian
				Youth Service Corps;
							(2)a description of the
				projects to be carried out by the Indian Youth Service Corps;
							(3)a description of how the
				projects were identified; and
							(4)an explanation of the
				impact of, and the direct community benefits provided by, the proposed
				projects.
							.
			(j)GuidanceThe
			 Act is amended by inserting after section 207 (as amended by subsection (i))
			 the following:
				
					208.GuidanceNot later than 18 months after funds are
				made available to the Secretary to carry out this Act, the Secretary shall
				issue guidelines for the management of programs under the jurisdiction of the
				Secretary that are authorized under this
				Act.
					.
			(k)Living Allowances and
			 Terms of ServiceSection 209 of the Act (16 U.S.C. 1726) (as
			 redesignated by subsection (h)) is amended by striking subsections (a), (b),
			 and (c) and inserting the following:
				
					(a)Living
				allowances
						(1)In
				generalThe Secretary shall provide each Corps participant with a
				living allowance in an amount established by the Secretary.
						(2)Cost-of-living
				differential; travel costsThe Secretary may—
							(A)apply a cost-of-living
				differential to the living allowances established under paragraph (1);
				and
							(B)if the Secretary
				determines reimbursement to be appropriate, reimburse Corps participants for
				travel costs at the beginning and end of the term of service of the Corps
				participants.
							(b)Terms of
				Service
						(1)In
				generalEach Corps participant shall agree to participate for
				such term of service as may be established by the Secretary.
						(2)ConsultationsWith
				respect to the Indian Youth Service Corps, the term of service shall be
				established in consultation with the affected Indian tribe or tribally
				authorized organization.
						(c)Hiring Preference and
				Future EmploymentThe Secretary may—
						(1)grant to a Corps
				participant credit for time served as a Corps participant, which may be used
				toward future Federal hiring;
						(2)provide to a former
				participant of the Corps or the Indian Youth Service Corps noncompetitive
				hiring status for a period of not more than 2 years after the date on which the
				service of the candidate in the Corps or the Indian Youth Service Corps was
				complete, if the candidate—
							(A)has served a minimum of
				960 hours on an appropriate natural or cultural resources conservation project
				that included at least 120 hours through the Corps or the Indian Youth Service
				Corps; and
							(B)meets Office of Personnel
				Management qualification standards for the position for which the candidate is
				applying;
							(3)provide to a former
				resource assistant or consulting intern noncompetitive hiring status for a
				period of not more than 2 years after the date on which the individual has
				completed an undergraduate or graduate degree, respectively, from an accredited
				institution, if the candidate—
							(A)successfully fulfilled
				the resource assistant or consulting intern program requirements; and
							(B)meets Office of Personnel
				Management qualification standards for the position for which the candidate is
				applying; and
							(4)provide, or enter into
				contracts or cooperative agreements with qualified employment agencies to
				provide, alumni services such as job and education counseling, referrals,
				verification of service, communications, and other appropriate services to
				Corps participants who have completed the term of
				service.
						.
			(l)National Service
			 Educational AwardsSection 210 (16 U.S.C. 1727) of the Act (as
			 redesignated by subsection (h)) is amended—
				(1)in subsection (a) (as
			 amended by subsection (a)(4)), in the first sentence—
					(A)by striking
			 participant in the Corps or a resource assistant and inserting
			 Corps participant; and
					(B)by striking
			 participant or resource assistant and inserting Corps
			 participant; and
					(2)in subsection (b)—
					(A)by striking either
			 participants in the Corps or resource assistants and inserting
			 Corps participants; and
					(B)by striking or a
			 resource assistant.
					(m)NondisplacementSection
			 211 of the Act (16 U.S.C. 1728) (as redesignated by subsection (h)) is amended
			 by striking activities carried out and all that follows through
			 the period and inserting Corps participants..
			(n)FundingSection
			 212 of the Act (16 U.S.C. 1729) (as redesignated by subsection (h)) is
			 amended—
				(1)in subsection (a)—
					(A)in paragraph (1)—
						(i)in the second sentence,
			 by striking “non-federal sources” and inserting “sources other than the
			 Secretary”; and
						(ii)by inserting after the
			 second sentence the following: The Secretary may pay up to 90 percent of
			 the costs of a project if the Secretary determines that the reduction is
			 necessary to enable participation from a greater range of organizations or
			 individuals.; and
						(B)in paragraph (2), by
			 inserting or Indian Youth Service Corps after
			 Corps each place it appears;
					(2)by amending subsection
			 (b) to read as follows:
					
						(b)Funds Available Under
				National and Community Service ActTo carry out this Act, the
				Secretary shall be eligible to apply for and receive assistance under section
				121(b) of the National and Community Service Act (42 U.S.C.
				12571(b)).
						;
				and
				(3)in subsection (c)—
					(A)by striking
			 section 211 and inserting section 213; and
					(B)by inserting “or Indian
			 Youth Service Corps” after “Corps”.
					(o)Authorization of
			 AppropriationsSection 213 of the Act (16 U.S.C. 1730) (as
			 redesignated by subsection (h)) is amended—
				(1)by amending subsection
			 (a) to read as follows:
					
						(a)In
				GeneralThere are authorized to be appropriated such sums as may
				be necessary to carry out this
				Act.
						;
				(2)by striking subsection
			 (b); and
				(3)by redesignating
			 subsection (c) as subsection (b).
				
	
		September 27, 2010
		Reported with an amendment
	
